United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3984
                                    ___________

Viktor Klochan,                       *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the
                                      * Board of Immigration Appeals
John Ashcroft, Attorney General of    *
the United States,                    *   [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                              Submitted: December 26, 2003

                                   Filed: February 2, 2004
                                    ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Viktor Klochan, a citizen of Kazakhstan, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial
of his asylum application. For reversal, Klochan argues the BIA clearly erred in
affirming without an opinion, his hearing testimony showed he suffered past
persecution, and a 2000 State Department report showed his fear of future persecution
was well-founded. For the reasons discussed below, we deny the petition.
      We conclude that the BIA’s decision on Klochan’s application is supported by
substantial evidence, whether or not the BIA erred in referring Klochan’s appeal to
a single BIA member who issued an affirmance without opinion. See Navarijo-
Barrios v. Ashcroft, 322 F.3d 561, 562 (8th Cir. 2003) (this court reviews BIA’s
factual findings for substantial evidence and affirms unless petitioner shows evidence
compels reversal); 8 C.F.R. § 3.1(e)(4)(i) (2003) (explaining when single BIA
member may affirm without opinion). Specifically, the IJ discredited Klochan’s
testimony about past persecution he suffered on account of his religion (Baptist), and
we defer to that credibility finding because it was supported by specific, cogent
reasons for disbelief. See Perinpanathan v. INS, 310 F.3d 594, 597 (8th Cir. 2002)
(deference standard). Further, although the 2000 State Department report recounted
an incident of government-incited violence against one group of Baptists, we
conclude this evidence does not compel reversal, as it does not show organized,
systematic, or pervasive persecution of Baptists in Kazakhstan. See Feleke v. INS,
118 F.3d 594, 598 (8th Cir. 1997) (to obtain asylum, applicant must generally show
(1) reasonable fear of particularized persecution or (2) pattern or practice of
persecution against his group, resulting in reasonable fear).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-